Case: 15-41388      Document: 00513943766         Page: 1    Date Filed: 04/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-41388                                  FILED
                                  Summary Calendar                             April 7, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
GREGORY A. MILTON,

                                                 Petitioner-Appellant

v.

CHARLES A. DANIELS, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:14-CV-14


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Gregory Allan Milton appeals the district court’s dismissal of his 28
U.S.C. § 2241 habeas petition. Milton argues that the provisions of 28 U.S.C.
§ 2255(h) and 28 U.S.C. § 2244(b) are unconstitutional and that his petition
meets the savings clause of § 2255.           He maintains that Reyes-Requena v.
United States, 243 F.3d 893 (5th Cir. 2001), has no application to his § 2241
petition.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41388    Document: 00513943766     Page: 2   Date Filed: 04/07/2017


                                 No. 15-41388

      As federal courts are courts of limited jurisdiction, Milton must have
statutory authority for the filing of his motion. See Veldhoen v. United States
Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994). “Absent jurisdiction conferred
by statute, district courts lack power to consider claims.” Id.
      Milton’s arguments are unavailing. As noted by the district court, had
Milton’s pleading been construed as a § 2255 motion, the district court would
have lacked jurisdiction to consider it because Milton had been convicted and
sentenced in the U.S. District Court for the Western District of Virginia and
because it would have been an unauthorized successive § 2255 motion. See
Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir. 2000); Hooker v. Sivley, 187 F.3d
680, 681-82 (5th Cir. 1999); § 2244(b)(3)(A). In addition, based on the claims
contained therein, Milton’s motion could not have been construed as a § 2241
petition under the savings clause of § 2255. See Reyes-Requena, 243 F.3d at
904. Finally, Milton has not shown any basis in circuit law for the argument
that the Reyes-Requena test is inapplicable to the instant petition.
      AFFIRMED.




                                       2